1

2

3                             UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                              ***
6     TRAVIS BOWLES,                                 Case No. 3:18-cv-00272-MMD-WGC
7                                    Petitioner,                  ORDER
            v.
8
      ISIDRO BACA, et al.,
9
                                  Respondents.
10

11         Before the Court is Petitioner Travis Bowles’s Letter (ECF No. 26). He states that
12   he never received a copy of the July 9, 2018 Order (ECF No. 3), and asks the Clerk of
13   Court to send him a copy of the order and the current docket sheet. The Court grants his
14   copy request and instructs the Clerk’s office to mail him one copy of the July 9, 2018
15   Order (ECF No. 3) and the current docket sheet. Any future request for free copies or an
16   increase in copy work limit must be submitted in a motion demonstrating good cause and
17   a specific need.
18         DATED THIS 24th day of July 2019.
19
                                                     MIRANDA M. DU
20                                                   UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
